            Case 3:19-cv-02488-JCS Document 27 Filed 03/04/20 Page 1 of 6




                                                                                           March 4, 2020

Re:      Horn v. Safeway Inc., et al., Case No. 3:19-cv-02488-JCS

Dear Judge Spero:

  Pursuant to the Case Management and Pretrial Order entered August 27, 2019, the parties provide
this joint letter regarding defendant Safeway’s responses to plaintiff Debra Horn’s Requests for
Production of Documents, Set One, Interrogatories, Set One, and Requests for Admission, Set One.
The parties submit this joint letter after completing extensive meet and confer by phone, email,
letter, and in person, with lead trial counsel.

                                           Plaintiff’s Position
  RFP No. 5, as narrowed, seeks policies concerning managers, supervisors, persons in charge, and
bookkeepers using personal cell phones, smart phones, or email accounts to conduct work in effect
from July 21, 2005 to June 28, 2017. Safeway objects on relevance grounds because the apparent
purpose is to seek further discovery of communications made with those devices or accounts. Ms.
Horn asserts that such a purpose does make the request relevant under proportionality because
producing the policy or policies is a low burden. She also asserts that such policies may be relevant
as they potentially relate to the use of personal devices to call the police on suspected shoplifters, an
act she alleges Safeway accused her of.
  RFP No. 9, as narrowed, seeks polices concerning unauthorized disclosure of employee private
medical information or medical conditions in effect in October 2016. Ms. Horn asks that Safeway
promptly make an amended response reflecting agreement to this narrowed scope.
  RFP Nos. 39-54, as narrowed, seek emails, with all attachments and including drafts, that relate to
disability accommodation for Ms. Horn, from July 21, 2005 to June 28, 2017, either in Native
Format with all metadata or in three part load files: PDF, searchable text, and metadata. Safeway
has agreed to, and maintains that it already has produced all responsive attachments and drafts. Ms.
Horn asks that Safeway promptly make an amended response reflecting that agreement. Safeway
maintains that the metadata and Native Format attachments requested would be so burdensome as to
be disproportionate to the needs of the case. Ms. Horn counters that Safeway failed to object to the
form of ESI requested pursuant to Rule 34(b)(2)(D), that Rule 34(b)(1)(C) authorizes her to specify
the form of ESI, that Native Format with all metadata is an ordinary form of ESI for emails (e.g.
Silicon Labs Integration, Inc. v. Melman (N.D. 2010) 2010 WL 4588887 *2), and that Safeway
cannot simply ignore plaintiff’s request for Native Format “and produce it in some other format.”
Morgan Hill Concerned Parents Association v. California Department of Education (E.D. 2017)
2017 WL 445722 *5. In the spirit of compromise, Ms. Horn offers as an alternative to Native
Format, a production of image files (PDF) with accompanying searchable text files and metadata.
This is a common and appropriate form of email production. Themis Bar Review, LLC v. Kaplan,
Inc. (S.D. 2015) 2015 WL 3397877 *5-*6.

  Interrogatory No. 1, as narrowed, reads: “For each non-management employee of DEFENDANT
employed at the Safeway Dublin store and managed by DEFENDANT who a Safeway store
manager is aware called the police or called 911 to report a shoplifting incident or suspected
shoplifting incident occurring within that store without specific authorization from Safeway
management to do so, from January 1, 2009 to the present, IDENTIFY the employee.” Plaintiff’s
            Case 3:19-cv-02488-JCS Document 27 Filed 03/04/20 Page 2 of 6

  Hon. Joseph C. Spero
  March 4, 2020
  page 2
definitions provide that “IDENTIFY” means “to provide the full name, address, and telephone
number of that individual, his or her race and gender, as well as to identify whether that individual is
currently an employee of defendant Safeway Inc., and whether that individual acted as a supervisor
at the time of the circumstances and events surrounding the alleged accident, injury, or other
occurrence or breach of contract giving rise to this action or proceeding.” Safeway refuses to
respond, maintaining the interrogatory is still overbroad, burdensome, irrelevant, and that it
improperly contains subparts that each count as separate interrogatories. Ms. Horn counters that
Safeway told her, and her Complaint alleges, that she was terminated for having allegedly called the
police regarding a suspected shoplifter without authorization to do so, in violation of a purported
company policy. Ms. Horn asserts that sets the bounds for comparators in the context of discovery.
  Interrogatory No. 2 asks Safeway to identify “all DOCUMENTS that discuss or describe the
incident, including but not limited to any and all reports about the investigation,” for each employee
identified in response to Interrogatory No. 1. Plaintiff’s definitions provide that “IDENTIFY”
means “to provide the following information: 1. The type of document; 2. The date the document
was prepared; 3. The title of the document; 4. The persons(s) who prepared or who participated in
the preparation of the document; 5. The person to whom the document was originally sent, if
appropriate; 6. The present location of the document; and 7. The person or persons having
possession, custody, or control of the documents and all copies of it.” The parties’ positions are
fundamentally the same as with Interrogatory No. 1.
  Interrogatory No. 3 asks Safeway “If in YOUR response to Plaintiff’s Request for Admission No.
43 YOU do not admit without qualification that YOUR employees have a fiduciary duty turn over
any and all work-related DOCUMENTS to YOU on demand, STATE ALL FACTS on which you
base your response, and IDENTIFY all DOCUMENTS and other tangible things that support your
response.” As described below, Safeway objects to RFA No. 43 as vague and ambiguous and
irrelevant. Safeway refuses to respond to Interrogatory No. 3, objecting that it is vague and
ambiguous, overbroad, irrelevant, burdensome and oppressive, and that it exceeds the numerical
limit on interrogatories, based on the subparts of Interrogatory No. 1. Ms. Horn counters that there
is no genuine ambiguity now that the parties have thoroughly discussed the meaning of the request,
that the interrogatory is relevant because she asserts Safeway employees routinely perform work
duties using personal devices and accounts, and that the subparts to Interrogatory No. 1 do not
constitute separate interrogatories.
  Interrogatory No. 4 asks Safeway “If in YOUR response to Plaintiff’s Request for Admission No.
44 YOU do not admit without qualification that YOU did not take steps to preserve all discoverable
DOCUMENTS and other Electronically Stored Information relevant to the claims or defenses in
this lawsuit, STATE ALL FACTS on which you base your response, IDENTIFY all persons who
have knowledge of those facts, and IDENTIFY all DOCUMENTS and other tangible things that
support your response.” Notwithstanding its objections that it is vague, ambiguous, overbroad, and
irrelevant, Safeway denied RFA No. 44. Safeway refuses to respond to Interrogatory No. 4,
objecting that it is vague and ambiguous, overbroad, irrelevant, burdensome and oppressive, seeks
attorney-client privileged information, seeks attorney work product, seeks information protected by
individual privacy, and that it exceeds the numerical limit on interrogatories, based on the subparts
of Interrogatory No. 1. Ms. Horn counters that there is no genuine ambiguity preventing Safeway
from responding, that what steps Safeway took to preserve evidence is plainly relevant, that the
assertions of privilege are “generalized claims of privilege or work product protection” in violation
of Judge Spero’s Standing Order, and that the subparts to Interrogatory No. 1 do not constitute
separate interrogatories.
            Case 3:19-cv-02488-JCS Document 27 Filed 03/04/20 Page 3 of 6

  Hon. Joseph C. Spero
  March 4, 2020
  page 3
  Interrogatories Nos. 5-8 ask Safeway to state all facts and identify all persons with knowledge of
those facts supporting certain contentions made in its Answer. Safeway refuses to respond,
objecting that the interrogatories are vague and ambiguous, overbroad, irrelevant, burdensome and
oppressive, seek information protected by individual privacy, and that they exceed the numerical
limit on interrogatories, based on the subparts of Interrogatory No. 1. Ms. Horn counters that these
interrogatories simply ask Safeway to explain its contentions in its Answer, which is “entirely
appropriate.” Subramani v. Wells Fargo Bank, N.A. (N.D. 2014) 2014 WL 7206888 *2.

  Request for Admission No. 43 seeks an admission that Safeway’s “employees have a fiduciary
duty turn over any and all work-related DOCUMENTS to YOU on demand.” The parties have
clarified that by “fiduciary duty,” the request seeks an admission that Safeway imposes a duty on its
employees, that “work-related” means created in the performance of work, and that “on demand”
means when demanded, without implication that it be instantaneous. Safeway refuses to respond,
objecting that the request is vague and ambiguous, overbroad, and irrelevant. Ms. Horn counters
that it is relevant because she asserts Safeway employees routinely perform work duties using
personal devices and accounts and that proportionality weighs in favor of requiring a response
because the burden in responding is low.

  Finally, Ms. Horn asks the Court to rule on her Requests for Production Nos. 58 and 59. They
seek documents substantially similar to the information sought by Interrogatories 1 and 2.

                                            Safeway’s Position
        In response to Plaintiff’s numerous document requests seeking a wide-range of documents
dating back to 2005, Safeway has conducted an extensive search and has, to date, produced over
1,800 pages of documents. These documents include emails relating to Plaintiff’s alleged
disabilities, multiple store policies, Plaintiff’s personnel file and disciplinary records, documents
relating to the numerous customer complaints made against Plaintiff as well as two separate
incidents in which Plaintiff called the police on customers of color who she falsely accused of
shoplifting, and documents relating to the termination of Plaintiff’s employment. (Following a
union arbitration, the arbitrator found that Plaintiff had “engaged in serious misconduct by indulging
in racial profiling and falsely accusing customers of theft” and “left her assigned work for a period
of time” in violation of company policies, but reduced Plaintiff’s termination to a one-year unpaid
suspension.) Despite Safeway’s extensive document production, Plaintiff, a current employee,
persists in seeking additional documents and information disproportionate to the needs of the case.
(Fed R. Civ. P. 26(b)(1).)
        RFP No. 5: This request seeks Safeway policies concerning the use of personal devices by
certain Safeway employees for work-related activities. Plaintiff’s request, however, is unrelated to
any issue in this case. First, Plaintiff asserts that such policies “potentially relate” to employee use
of personal devices to call the police on suspected shoplifters, but she fails to explain the
significance of this “potential relation.” While Plaintiff was disciplined by Safeway, in part, for
calling the police without authorization on customers who she falsely accused of shoplifting,
whether she used a store phone or personal phone has never been an issue in this case. Second,
Plaintiff vaguely asserts that she needs such policies in order to conduct further discovery but fails to
explain why her prior discovery requests are insufficient for this purpose.
        RFP No. 9: This request seeks Safeway policies concerning improper disclosure of private
medical information. Plaintiff, however, does not assert such a claim. Nonetheless, Plaintiff asserts
            Case 3:19-cv-02488-JCS Document 27 Filed 03/04/20 Page 4 of 6

  Hon. Joseph C. Spero
  March 4, 2020
  page 4
the requested policies are relevant to her allegation that her work restrictions were discussed by
employees on the sales floor. Even if true, discussing work duties Plaintiff cannot do does not
constitute a disclosure of private medical information, and even if it did, Safeway’s policies would
have no bearing on whether a violation of law occurred.
         RFP Nos. 39-54: These requests seek all emails relating to disability accommodation for
Plaintiff from multiple individuals for a 12-year time period, as well as all metadata relating to these
emails. Safeway objected to the requests as overbroad and burdensome and oppressive, in part
based on the requests for production of emails in native format, and stated in its responses that it was
instead producing responsive emails in searchable PDF format. Production of the metadata for all
emails previously produced to Plaintiff in searchable PDF format would be very expensive and time-
consuming and Plaintiff does not explain why she contends such an effort is necessary here.
Moreover, production of emails in native format would make it very difficult to track the use of such
documents given the absence of Bates-stamp numbering. However, in an effort to address Plaintiff’s
concerns, Safeway suggested that if Plaintiff would identify specific emails about which she has
concerns, the parties could continue to meet and confer about them. Plaintiff declined this offer and
continues to simply assert that she wants all metadata.
         Furthermore, the cases cited by Plaintiff to support her position are inapposite and do not
support that production of metadata is required here. First, in Silicon Labs Integration, Inc. v.
Melman (N.D. Cal. 2010) 2010 WL 4588887 *2, there was a specific concern that the emails that
had previously been produced had been modified from the originals. That is not a concern here.
Second, in Morgan Hill Concerned Parents Ass'n v. California Dep't of Educ. (E.D. Cal. 2017) 2017
WL 445722, *3, the responding party never objected to the request for production in native format
and never specified an alternative production format. Here, Safeway objected to Plaintiff’s request
as overbroad and burdensome and oppressive and specified in its responses that it was producing the
emails in searchable PDF. Third, in Themis Bar Review, LLC v. Kaplan, Inc. (S.D. Cal. May 26,
2015) 2015 WL 3397877, *4, the Court found that the producing party had failed to comply with a
Joint Discovery Plan, which had been agreed to by the parties, and which established a procedure for
requesting production in native format. That is not an issue here. Again, Safeway requests that
Plaintiff identify specific emails about which she has concern so that the parties can attempt to
resolve the issue.
         Interrogatory Nos. 1 and 2: Plaintiff’s original Interrogatory No. 1 sought the identity of
each non-management employee working in District 7 of Safeway’s Northern California Division
who called the police on suspected shoplifters for an 11-year period of time as well as the date of the
calls, all reasons an investigation was or was not conducted, the outcome of any such investigations
and various information about the caller including his or her contact information, race, gender and
status as a supervisor. Safeway objected, in part, on the grounds that the request is overbroad,
burdensome and oppressive, and contains multiple subparts that exceeded the permissible number of
interrogatories. During that 11-year period of time, there were well over 25 instances in which the
police were contacted regarding suspected shoplifters, and each of these incidents involved a unique
set of facts. Accordingly, this interrogatory alone exceeded the numerical limit of 25 interrogatories
as each incident counts as its own interrogatory. (See Collaboration Properties, Inc. v. Polycom,
Inc. (N.D. Cal. 2004) 224 F.R.D. 473, 475; Safeco of America v. Rawstron (C.D. Cal. 1998) 181
F.R.D. 441, 445.) Plaintiff now proposes limiting this interrogatory to the identities (including race
and gender, which is not relevant to the case) of each non-management employee working at
Plaintiff’s store who a store manager is aware of who called the police without authorization.
However, the interrogatory, even as narrowed, remains overbroad and burdensome. As a
           Case 3:19-cv-02488-JCS Document 27 Filed 03/04/20 Page 5 of 6

  Hon. Joseph C. Spero
  March 4, 2020
  page 5
preliminary matter, this information is not readily available, for example, in a database. The
information would have to be gathered manually by interviewing members of management (to the
extent they remain employed) and relying on their memories of events potentially years ago. Thus,
there is no way to obtain a reliable list of employees. In addition, Plaintiff’s interrogatory does not
seek proper comparator information. Plaintiff’s employment was not terminated based solely on the
call she made to the police immediately prior to her termination. First, Plaintiff had previously
called the police to report a suspected shoplifter without authorization and she had been specifically
warned not to do so again. Second, Plaintiff’s misconduct resulted in two separate customer
complaints including at least one in which it was asserted the call was motivated by racial profiling.
Third, Plaintiff was wrong about the customers’ conduct in both instances. Fourth, at the time of the
second incident, Plaintiff was on two active written warnings for providing poor customer service.
Fifth, Plaintiff violated Safeway’s policies regarding providing excellent customer service. Sixth,
Plaintiff left her workstation unattended for an extended period of time in violation of company
policy. Accordingly, the proper comparators would be employees who committed the same
violations as Plaintiff.
        Interrogatory No. 2, which seeks extensive information about documents related to
Interrogatory No. 1, is similarly overbroad, burdensome and oppressive.
        Interrogatory No. 3 is tied to RFA No. 43, discussed below.
        Interrogatory No. 4 asks Safeway to state all facts supporting its denial of RFA No. 44 that
Safeway admit that it did not take steps to preserve all documents relevant to the case, and to
identify all persons with knowledge of those facts. This request is overbroad, burdensome and
oppressive, disproportionate to the needs of the case and seeks privileged information. Such
“discovery on discovery” should be permitted only where there is a legitimate concern that
responsive information has not been preserved. (Vieste, LLC v. Hill Redwood Dev. (N.D. Cal. June
6, 2011) 2011 WL 2198257, at *1.) No such concerns have been raised here.
        Interrogatory Nos. 5-8 ask Safeway to “state all facts” supporting certain of its affirmative
defenses and to identify all persons who have knowledge of those facts. As a preliminary matter,
Plaintiff has already exceeded the permissible number of interrogatories, as discussed above.
(Walker v. Lakewood Condo. Owners Ass'n (C.D. Cal. 1999) 186 F.R.D. 584, 586–87 (a party
cannot withdraw an interrogatory that has already been objected to in order to reduce its total
number of interrogatories).) Furthermore, Plaintiff’s requests are overbroad and burdensome and
oppressive. For example, Interrogatory No. 5 asks Safeway to state all facts supporting its
contention that Safeway was unaware of the conduct of which Plaintiff complains. Safeway,
however, is at a loss as to how it could possibly identify all facts supporting its lack of knowledge.
(Shorter v. Baca (C.D. Cal. Oct. 31, 2013) 2013 WL 12131270, *10.) To the extent Safeway is
required to provide responses, Safeway suggests that it be required to do so only after Plaintiff’s
deposition is taken, most likely in or around the end of March 2020. (In re Convergent Technologies
(N.D.Cal.1985) 108 F.R.D. 328, 338-340 (postponing responses to contention interrogatories until
further discovery has taken place is often advisable).)
        RFA No. 43: This request asks Safeway to admit that its employees have a fiduciary duty to
turn over any and all work-related documents to Safeway on demand. Safeway submits that this
request is overbroad and vague and ambiguous and does not relate to any issue in this case.
Interrogatory No. 3, which seeks all facts supporting Safeway’s response to this RFA, is
objectionable for the same reasons.
        RPD Nos. 58 and 59: The parties have never met and conferred regarding these requests.
        Case 3:19-cv-02488-JCS Document 27 Filed 03/04/20 Page 6 of 6

Hon. Joseph C. Spero
March 4, 2020
page 6


    Very truly yours,

    SIEGEL, YEE, BRUNNER & MEHTA               LAFAYETTE & KUMAGAI LLP

    /s/ Micah Clatterbaugh                     /s/ Brian H. Chun

    Micah Clatterbaugh                         Brian H. Chun
